Exhibit 10.2 Execution Version COMMON STOCK PURCHASE AGREEMENT Dated as of May 2, 2017 by and between BIO-KEY INTERNATIONAL, INC. and XANTHE HOLDINGS LTD. Table of Contents Page Article I DEFINITIONS 1 Article II PURCHASE AND SALE OF COMMON STOCK 1 Section 2.1. Purchase and Sale of Stock 1 Section 2.2. Closing Date; Settlement Dates 2 Section 2.3. Initial Public Announcements and Required Filings 2 Article III FIXED REQUEST TERMS 3 Section 3.1. Fixed Request Notice 3 Section 3.2. Fixed Requests 4 Section 3.3. Share Calculation 5 Section 3.4. Limitation of Fixed Requests 5 Section 3.5. Reduction of Commitment 5 Section 3.6. Below Threshold Price 6 Section 3.7. Settlement 6 Section 3.8. Reduction of Pricing Period; End of Pricing Period If Alternative Fixed Amount Requested 7 Section 3.9. Failure to Deliver Shares 8 Section 3.10. Certain Limitations 9 Section 3.11. Blackout Periods 10 Article IV REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR 10 Section 4.1. Organization and Standing of the Investor 10 Section 4.2. Authorization and Power 10 Section 4.3. No Conflicts 11 Section 4.4. Investment Purpose 11 Section 4.5. Accredited Investor Status 11 Section 4.6. Reliance on Exemptions 11 Section 4.7. Information 12 Section 4.8. No Governmental Review 12 Section 4.9. No General Solicitation 12 Section 4.10. Not an Affiliate 12 Section 4.11. Statutory Underwriter Status 12 Section 4.12. Resales of Securities 13 Article V REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY 13 Section 5.1. Organization, Good Standing and Power 13 Section 5.2. Authorization, Enforcement 13 i Section 5.3. Capitalization 14 Section 5.4. Issuance of Securities 14 Section 5.5. No Conflicts 15 Section 5.6. Commission Documents, Financial Statements 15 Section 5.7. Subsidiaries 17 Section 5.8. No Material Adverse Effect 17 Section 5.9. No Undisclosed Liabilities 17 Section 5.10. No Undisclosed Events or Circumstances 17 Section 5.11. Indebtedness; Solvency 18 Section 5.12. Title To Assets 18 Section 5.13. Actions Pending 18 Section 5.14. Compliance With Law 19 Section 5.15. Certain Fees 19 Section 5.16. Disclosure 19 Section 5.17. Operation of Business 19 Section 5.18. Environmental Compliance 20 Section 5.19. Material Agreements 21 Section 5.20. Transactions With Affiliates 21 Section 5.21. Employees 21 Section 5.22. Use of Proceeds 21 Section 5.23. Investment Company Act Status 22 Section 5.24. ERISA 22 Section 5.25. Taxes 22 Section 5.26. Insurance 22 Section 5.27. U.S. Real Property Holding Corporation 23 Section 5.28. Exemption from Registration; Valid Issuances 23 Section 5.29. No General Solicitation or Advertising 23 Section 5.30. No Integrated Offering 23 Section 5.31. Dilutive Effect 23 Section 5.32. Manipulation of Price 24 Section 5.33. Securities Act 24 Section 5.34. Listing and Maintenance Requirements; DTC Eligibility 24 Section 5.35. Application of Takeover Protections 24 Section 5.36. Foreign Corrupt Practices Act 25 Section 5.37. Money Laundering Laws 25 Section 5.38. OFAC 25 Section 5.39. No Disqualification Events 25 Section 5.40. Acknowledgement Regarding Investor’s Acquisition of Securities 26 Article VI ADDITIONAL COVENANTS 26 Section 6.1. Securities Compliance 26 Section 6.2. Reservation of Common Stock 26 Section 6.3. Registration and Listing 27 Section 6.4. Compliance with Laws 27 Section 6.5. Keeping of Records and Books of Account; Due Diligence. 27 ii Section 6.6. Limitations on Holdings and Issuances 28 Section 6.7. Other Agreements and Alternate Transactions 28 Section 6.8. Corporate Existence 30 Section 6.9. Fundamental Transaction 31 Section 6.10. Delivery of Registration Statement and Prospectus; Subsequent Changes 31 Section 6.11. Amendments to the Registration Statement; Prospectus Supplements 31 Section 6.12. Stop Orders 32 Section 6.13. Selling Restrictions 33 Section 6.14. Effective Registration Statement 33 Section 6.15. Blue Sky 33 Section 6.16. Non-Public Information 33 Section 6.17. Broker/Dealer 34 Section 6.18. Disclosure Schedule 34 Section 6.19. Bring Down Opinions 34 Article VII CONDITIONS TO CLOSING AND CONDITIONS TO THE SALE AND PURCHASE OF THE SHARES 35 Section 7.1. Conditions Precedent to Closing 35 Section 7.2. Conditions Precedent to a Fixed Request 36 Article VIII TERMINATION 39 Section 8.1. Termination 39 Section 8.2. Other Termination 39 Section 8.3. Effect of Termination 40 Article IX INDEMNIFICATION 41 Section 9.1. Indemnification of Investor 41 Section 9.2. Indemnification Procedures 42 Article X MISCELLANEOUS 43 Section 10.1. Fees and Expenses; Commitment Shares 43 Section 10.2. Specific Enforcement, Consent to Jurisdiction, Waiver of Jury Trial 45 Section 10.3. Entire Agreement; Amendment 46 Section 10.4. Notices 46 Section 10.5. Waivers 47 Section 10.6. Headings 47 Section 10.7. Construction 47 Section 10.8. Binding Effect 48 Section 10.9. No Third Party Beneficiaries 48 Section 10.10. Governing Law 48 Section 10.11. Survival 48 Section 10.12. Counterparts 48 Section 10.13. Publicity 48 Section 10.14. Severability 49 Section 10.15. Further Assurances 49 Annex I. Definitions iii COMMON STOCK PURCHASE AGREEMENT This COMMON STOCK PURCHASE AGREEMENT is made and entered into as of May 2, 2017 (this “ Agreement ”), by and between Xanthe Holdings Ltd., a company organized and existing under the laws of the British Virgin Islands (together with its investment managers and investment advisors, the “ Investor ”), and BIO-key International, Inc., a corporation organized and existing under the laws of the State of Delaware (the “ Company ”). RECiTALS WHEREAS , the parties desire that, upon the terms and subject to the conditions and limitations set forth herein, the Company may issue and sell to the Investor, from time to time as provided herein, and the Investor shall purchase from the Company, up to the lesser of (i) $5,000,000 worth of newly issued shares of the Company’s common stock, $0.0001 par value (“ Common Stock ”), and (ii) the Exchange Cap; WHEREAS , such investments will be made in reliance upon the provisions of Section 4(a)(2) of the Securities Act (“ Section 4(a)(2) ”) and Rule 506 of RegulationD promulgated by the Commission under the Securities Act (“ RegulationD ”), and upon such other exemption from the registration requirements of the Securities Act as may be available with respect to any or all of the investments in Common Stock to be made hereunder; WHEREAS, the parties hereto are concurrently entering into a Registration Rights Agreement in the form of ExhibitA hereto (the “ Registration Rights Agreement ”), pursuant to which the Company shall register the Registrable Securities (as defined in the Registration Rights Agreement), upon the terms and subject to the conditions set forth therein; and WHEREAS , in consideration for the Investor’s execution and delivery of this Agreement, the Company is concurrently causing its transfer agent to issue to the Investor the Commitment Shares, upon the terms and subject to the conditions set forth in this Agreement; NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree as follows: ARTICLEI DEFINITIONS Capitalized terms used in this Agreement shall have the meanings ascribed to such terms in Annex I hereto, and hereby made a part hereof, or as otherwise set forth in this Agreement. ARTICLE II PURCHASE AND SALE OF COMMON STOCK Section 2.1. Purchase and Sale of Stock . Upon the terms and subject to the conditions of this Agreement, during the Investment Period, the Company in its discretion may issue and sell to the Investor, and the Investor shall purchase from the Company, up to the lesser of (i) $5,000,000 (the “ Total Commitment ”) worth of duly authorized, validly issued, fully paid and nonassessable shares of Common Stock (based on the prices actually paid by the Investor to the Company for Shares) and (ii) the Exchange Cap (the “ Aggregate Limit ”), by the delivery to the Investor of Fixed Request Notices as provided in Article III hereof. Section 2.2. Closing Date; Settlement Dates . This Agreement shall become effective and binding (the “ Closing ”) upon payment of the Document Preparation Fee prior to the Closing pursuant to Sections 7.1 and 10.1(i), the delivery of irrevocable instructions to issue the Commitment Shares to the Investor or its designees as provided in Sections 7.1 and 10.1(ii), the delivery of counterpart signature pages of this Agreement and the Registration Rights Agreement executed by each of the parties hereto and thereto, and the delivery of all other documents, instruments and writings required to be delivered at the Closing, in each case as provided in Section 7.1, to the offices of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., 666 Third Avenue, New York, NY 10017, at 5:00 p.m., New York City time, on the Closing Date. In consideration of and in express reliance upon the representations, warranties and covenants contained in, and upon the terms and subject to the conditions of, this Agreement, during the Investment Period the Company shall issue and sell to the Investor, and the Investor shall purchase from the Company, the Shares in respect of each Fixed Request. The issuance and sale of Shares to the Investor pursuant to any Fixed Request shall occur on the applicable Settlement Dates in accordance with Section 3.7, provided that all of the conditions precedent thereto set forth in Article VII theretofore shall have been fulfilled on or prior to such Settlement Dates. Section 2.3. Initial Public Announcements and Required Filings . The Company shall, at or before 8:30 a.m., New York City time, on the first Trading Day after the Closing Date, issue a press release (the “ Press Release ”) reasonably acceptable to the Investor disclosing the execution of this Agreement and the Registration Rights Agreement by the Company and the Investor and briefly describing the transactions contemplated hereby and thereby, including the issuance of the Commitment Shares to the Investor. At or before 8:30 a.m., New York City time, on the fourth Trading Day following the Closing Date, the Company shall file a Current Report on Form 8-K describing the material terms of the transactions contemplated by the Transaction Documents as required by said form, including the issuance of the Commitment Shares to the Investor, and attaching copies of each of this Agreement, the Registration Rights Agreement and the Press Release as exhibits thereto (including all exhibits thereto, the “ Current Report ”). The Company shall provide the Investor a reasonable opportunity to comment on a draft of the Current Report (or, if permitted, applicable disclosure in its Annual Report on Form 10-K) prior to filing the Current Report with the Commission and shall give due consideration to all such comments. From and after the issuance of the Press Release and the filing of the Current Report, the Company shall have publicly disclosed all material, nonpublic information delivered to the Investor (or the Investor’s representatives or agents) by the Company or any of its Subsidiaries, or any of their respective officers, directors, employees, agents or representatives (if any) in connection with the transactions contemplated by the Transaction Documents. The Investor covenants that until such time as the transactions contemplated by this Agreement are publicly disclosed by the Company as described in this Section 2.3, the Investor will maintain the confidentiality of all disclosures made to it in connection with the transactions contemplated by the Transaction Documents (including the existence and terms of the transactions), except that the Investor may disclose the terms of such transactions to its financial, accounting, legal and other advisors (provided that the Investor directs such Persons to maintain the confidentiality of such information). Not later than 15 calendar days following the Closing Date, the Company shall file a Form D with respect to the Securities in accordance with Regulation D and shall provide a copy thereof to the Investor promptly after such filing. The Company shall prepare and file with the Commission the Registration Statement (including the Prospectus) covering only the resale by the Investor of the Registrable Securities in accordance with the Securities Act and the Registration Rights Agreement. At or before 8:30 a.m. (New York City time) on the Trading Day immediately following the Effective Date, the Company shall file with the Commission in accordance with Rule 424(b) under the Securities Act the final Prospectus to be used in connection with sales pursuant to the Registration Statement. If the transactions contemplated by any Fixed Request are material to the Company (individually or collectively with all other prior Fixed Requests, the consummation of which have not previously been reported in any Prospectus Supplement filed with the Commission under Rule 424(b) under the Securities Act or in any report, statement or other document filed by the Company with the Commission under the Exchange Act), or if otherwise required under the Securities Act (or the interpretations of the Commission thereof), in each case as reasonably determined by the Company and the Investor, then, on the first Trading Day immediately following the last Trading Day of the applicable Pricing Period with respect to such Fixed Request, the Company shall file with the Commission a Prospectus Supplement pursuant to Rule 424(b) under the Securities Act with respect to the applicable Fixed Request(s), disclosing the total Fixed Amount Requested or the Alternative Fixed Amount Requested (as applicable) pursuant to such Fixed Request(s), the total number of Shares that are to be (and, if applicable, have been) issued and sold to the Investor pursuant to such Fixed Request(s), the total purchase price for the Shares subject to such Fixed Request(s), the applicable Discount Price(s) for such Shares and the net proceeds that are to be (and, if applicable, have been) received by the Company from the sale of such Shares. To the extent not previously disclosed in the Prospectus or a Prospectus Supplement, the Company shall disclose in its Quarterly Reports on Form 10-Q and in its Annual Reports on Form 10-K the information described in the immediately preceding sentence relating to all Fixed Request(s) consummated during the relevant fiscal quarter. 2 ARTICLE III FIXED REQUEST TERMS Subject to the satisfaction of the conditions set forth in this Agreement, the parties agree as follows: Section 3.1. Fixed Request Notice . From time to time during the Investment Period, the Company may, in its sole discretion, no later than 9:30 a.m. (New York City time) on the first Trading Day of the Pricing Period, provide to the Investor a Fixed Request Notice, substantially in the form attached hereto as Exhibit B (the “ Fixed Request Notice ”), which Fixed Request Notice shall become effective at 9:30 a.m. (New York City time) on the first Trading Day of the Pricing Period specified in the Fixed Request Notice; provided , however , that if the Company delivers the Fixed Request Notice to the Investor later than 9:30 a.m. (New York City time) on a Trading Day, then the first Trading Day of such Pricing Period shall not be the Trading Day on which the Investor received such Fixed Request Notice, but rather shall be the immediately following Trading Day (unless a subsequent Trading Day is therein specified). The Fixed Request Notice shall specify the Fixed Amount Requested (up to the Maximum Fixed Amount Requested) or the number of Shares cap for the Alternative Fixed Amount Requested (as applicable), the applicable Threshold Price (calculated in accordance with the defined term) for such Fixed Request, the first and last Trading Day of the Pricing Period, and the Settlement Dates. Upon the terms and subject to the conditions of this Agreement, the Investor is obligated to accept each Fixed Request Notice prepared and delivered in accordance with the provisions of this Agreement. 3 Section 3.2. Fixed Requests . If from time to time during the Investment Period, the Company, in its sole discretion, delivers to the Investor a Fixed Request Notice for a specified Fixed Amount Requested (up to the Maximum Fixed Amount Requested) or for the Alternative Fixed Amount Requested in accordance with the provisions of this Agreement, the Investor is obligated to accept such Fixed Request Notice and shall purchase from the Company the Shares subject to such Fixed Request Notice at the applicable Discount Price at the applicable times in accordance with the settlement procedures set forth in Section 3.7. The date on which the Company delivers any Fixed Request Notice in accordance with this Section 3.2 hereinafter shall be referred to as a “ Fixed Request Exercise Date ”. Anything to the contrary in this Agreement notwithstanding, at no time shall the Investor be required to purchase more than: (i) the Alternative Fixed Amount Requested (assuming for this purpose the Company elects the Alternative Fixed Amount Requested for the applicable Pricing Period) or (ii) the Maximum Fixed Amount Requested (assuming for this purpose the Company does not elect the Alternative Fixed Amount Requested for the applicable Pricing Period), in each case in respect of any Pricing Period (subject in all cases to the provisions of Sections 3.10 and 6.6 of this Agreement). For purposes of this Agreement, the term “ Alternative Fixed Amount Requested ” shall mean a dollar amount equal to the aggregate sum of each DAFAR (as defined below) for each Trading Day during the applicable Pricing Period for which the VWAP equals or exceeds the applicable Threshold Price). Each DAFAR shall be determined pursuant to the following equation (rounded to the nearest cent): DAFAR A x B x C, where: DAFAR the daily allocable portion of the total Alternative Fixed Amount Requested for the applicable Trading Day during the applicable Pricing Period, A 0.25 B the trading volume of the Common Stock for the applicable Trading Day during the applicable Pricing Period, as reported by Bloomberg L.P. using the AQR function (excluding block trades of 25,000 shares or more), and C the applicable Discount Price for such Trading Day; provided , however , that the number of Shares sold pursuant to such Alternative Fixed Amount Requested shall not exceed the number of Shares cap therefor to be specified by the Company in the applicable Fixed Request Notice (and shall in all cases be subject to the provisions of Sections 3.10 and 6.6 of this Agreement). 4 Section 3.3. Share Calculation. (a)If the Company has not elected the Alternative Fixed Amount Requested in accordance with the provisions of Section 3.2 hereof, then, with respect to each Trading Day during the applicable Pricing Period for which the VWAP equals or exceeds the applicable Threshold Price, the number of Shares to be issued by the Company to the Investor pursuant to a Fixed Request shall equal the quotient (calculated for each Trading Day during the applicable Pricing Period for which the VWAP equals or exceeds the applicable Threshold Price) determined pursuant to the following equation (rounded to the nearest whole Share): N (A x B)/C, where: N the number of Shares to be issued by the Company to the Investor in respect of a Trading Day during the applicable Pricing Period for which the VWAP equals or exceeds the applicable Threshold Price, A 0.20 (the “ Multiplier ”), B the total Fixed Amount Requested, and C the applicable Discount Price for such Trading Day. (b)If the Company has elected the Alternative Fixed Amount Requested in accordance with the provisions of Section 3.2 hereof, then, with respect to each Trading Day during the applicable Pricing Period for which the VWAP equals or exceeds the applicable Threshold Price, the number of Shares to be issued by the Company to the Investor pursuant to a Fixed Request shall equal the product (calculated for each Trading Day during the applicable Pricing Period for which the VWAP equals or exceeds the applicable Threshold Price) determined pursuant to the following equation (rounded to the nearest whole Share): N A x B, where: N the number of Shares to be issued by the Company to the Investor in respect of a Trading Day during the applicable Pricing Period for which the VWAP equals or exceeds the applicable Threshold Price, A 0.25, and B the trading volume of the Common Stock for the applicable Trading Day during the applicable Pricing Period, as reported by Bloomberg L.P. using the AQR function (excluding block trades of 25,000 shares or more). Section 3.4. Limitation of Fixed Requests . The Company shall not make more than one Fixed Request in each Pricing Period. Not less than five (5) Trading Days shall elapse between the end of one Pricing Period and the commencement of any other Pricing Period during the Investment Period. Each Fixed Request automatically shall expire immediately following the last Trading Day of each Pricing Period. Section 3.5. Reduction of Commitment . On each Settlement Date, the Investor’s Total Commitment under this Agreement automatically shall be reduced, on a dollar-for-dollar basis, by the total portion of the Fixed Request Amount paid to the Company on such Settlement Date. 5 Section 3.6. Below Threshold Price. (a)With respect to each Trading Day (if any) during the applicable Pricing Period with respect to which the Company has not elected the Alternative Fixed Amount Requested in accordance with the provisions of Section 3.2 hereof, if the VWAP on such Trading Day in a Pricing Period is lower than the applicable Threshold Price, then for each such Trading Day, the Fixed Amount Requested shall be reduced, on a dollar-for-dollar basis, by an amount equal to the product of (x) the Multiplier and (y) the total Fixed Amount Requested, and no Shares shall be purchased or sold with respect to such Trading Day. If trading in the Common Stock on the Trading Market is suspended for any reason for more than three hours on any Trading Day during the applicable Pricing Period, then for each such Trading Day during the Pricing Period the Fixed Amount Requested shall be reduced as provided in the immediately preceding sentence, and no Shares shall be purchased or sold with respect to such Trading Day. (b)With respect to each Trading Day (if any) during the applicable Pricing Period with respect to which the Company has elected the Alternative Fixed Amount Requested in accordance with the provisions of Section 3.2 hereof, if the VWAP on such Trading Day in a Pricing Period is lower than the applicable Threshold Price, then for each such Trading Day, no Shares shall be purchased or sold with respect to such Trading Day. If trading in the Common Stock on the Trading Market is suspended for any reason for more than three hours on any Trading Day, then for each such Trading Day during the Pricing Period no Shares shall be purchased or sold with respect to such Trading Day. Section 3.7. Settlement . The payment for, against simultaneous delivery of, Shares in respect of each Fixed Request shall be settled as set forth in this Section 3.7 on the dates specified herein (each, a “ Settlement Date ” and, collectively, the “ Settlement Dates ”). On the fourth (4th ) Trading Day of the applicable Pricing Period (provided such Pricing Period has not been reduced to less than three (3) Trading Days pursuant to Section 3.8) (such date, the “ First Settlement Date ”), the Company shall, or shall cause its transfer agent to, electronically transfer to the Investor on such First Settlement Date a number of Shares to be purchased by the Investor on such First Settlement Date with respect to the first three (3) Trading Days of such Pricing Period, calculated in accordance with Section 3.3 (provided that “First Settlement Discount Price” shall be substituted for “Discount Price” in Section 3.3 for purposes of calculating the number of Shares to be issued to the Investor on such First Settlement Date), by crediting the Investor’s or its designees’ account (provided the Investor shall have given the Company written notice of such designee prior to such Settlement Date) at DTC through its Deposit/Withdrawal at Custodian (DWAC) system, which Shares shall be freely tradable and transferable and without restriction on resale pursuant to the Registration Statement, against simultaneous payment therefor to the Company’s designated account, by wire transfer of immediately available funds, in an amount equal to the product of (i) the number of Shares so issued to the Investor on such First Settlement Date calculated as set forth above and (ii) the applicable First Settlement Discount Price; provided that if such Shares are received by the Investor later than 1:00 p.m., New York City time, payment therefor shall be made with next day funds. On the Trading Day immediately following the last Trading Day of the applicable Pricing Period (including any such Pricing Period that has been reduced pursuant to Section 3.8) (such date, the “ Final Settlement Date ”), the applicable Discount Price per Share at which Shares issuable to the Investor in respect of the applicable Fixed Request are to be purchased by the Investor and the total number of Shares to be purchased by the Investor in respect of all Trading Days during the applicable Fixed Request shall be calculated in accordance with this Agreement, and the Company shall, or shall cause its transfer agent to, electronically transfer to the Investor on such Final Settlement Date a number of Shares equal to (i) the total number of Shares to be purchased by the Investor in respect of all Trading Days during the applicable Pricing Period of such Fixed Request with respect to which Shares are required to be purchased by the Investor under this Agreement, calculated in accordance with Section 3.3, less (ii) the number of Shares purchased by the Investor on the First Settlement Date of such Fixed Request, if any, by crediting the Investor’s or its designees’ account (provided the Investor shall have given the Company written notice of such designee prior to such Settlement Date) at DTC through its Deposit/Withdrawal at Custodian (DWAC) system, which Shares shall be freely tradable and transferable and without restriction on resale pursuant to the Registration Statement, against simultaneous payment therefor to the Company’s designated account by wire transfer of immediately available funds in an amount equal to (A) the product of (1) the total number of Shares to be purchased by the Investor in respect of all Trading Days during the applicable Pricing Period of such Fixed Request with respect to which Shares are required to be purchased by the Investor under this Agreement, calculated in accordance with Section 3.3, and (2) the applicable Discount Price per Share at which Shares issuable to the Investor in respect of the applicable Fixed Request are to be purchased by the Investor, less (B) the aggregate amount paid by the Investor for the Shares issued to the Investor on the First Settlement Date, if any; provided that if such Shares are received by the Investor later than 1:00 p.m., New York City time, payment therefor shall be made with next day funds. As set forth in Section 3.9, any failure by the Company or its transfer agent (if applicable) to deliver any Shares on the applicable Settlement Date shall result in the payment of partial damages by the Company to the Investor. 6 Section 3.8. Reduction of Pricing Period; End of Pricing Period If Alternative Fixed Amount Requested. (a)If during a Pricing Period the Company elects to reduce the number of Trading Days in such Pricing Period, the Company shall so notify the Investor before 9:00 a.m. (New York City time) on any Trading Day during a Pricing Period (a “ Reduction Notice ”) and the last Trading Day of such Pricing Period shall be the Trading Day immediately preceding the Trading Day on which the Investor received such Reduction Notice; provided , however , that (i) the Company may not elect to reduce the number of Trading Days in any such Pricing Period to less than two Trading Days and (ii) if the Company delivers the Reduction Notice later than 9:00 a.m. (New York City time) on a Trading Day during a Pricing Period, then the last Trading Day of such Pricing Period instead shall be the Trading Day on which the Investor received such Reduction Notice. Upon receipt of a Reduction Notice hereunder, the Investor shall purchase the Shares issuable to the Investor pursuant to the applicable Fixed Request on the Trading Day immediately following the last Trading Day of such reduced Pricing Period in accordance with Sections 3.3 and 3.7 hereof. 7 (b)If, with respect to any Fixed Request Notice, an election by the Company of the Alternative Fixed Amount Requested in accordance with the provisions of Section 3.2 hereof is then in effect, the last Trading Day of the applicable Pricing Period shall be the earliest of: (i) the Trading Day on which the Alternative Fixed Amount Requested (calculated in accordance with Section 3.2 hereof) shall have reached the number of Shares cap therefor specified by the Company in the applicable Fixed Request Notice, (ii) the last Trading Day of the Pricing Period, if such Pricing Period is reduced by the Company pursuant to clause (a) of this Section 3.8, and (iii) the fifth (5th ) Trading Day of the Pricing Period. Upon receipt of a Reduction Notice hereunder, the Investor shall purchase the Shares issuable to the Investor pursuant to the applicable Fixed Request on the Trading Day immediately following the last Trading Day of such reduced Pricing Period in accordance with Sections 3.3 and 3.7 hereof. Section 3.9. Failure to Deliver Shares . If the Company issues a Fixed Request Notice and fails to deliver the Shares to the Investor on the applicable Settlement Dates and such failure continues for 10 Trading Days, the Company shall pay the Investor, in cash, in addition to all other remedies available to the Investor, as partial damages for such failure and not as a penalty, an amount equal to 2.0% of the payment required to be paid by the Investor on the applicable Settlement Date for the initial 30 days following such Settlement Date until the Shares have been delivered, and an additional 2.0% for each additional 30-day period thereafter until the Shares have been delivered, which amount shall be prorated for such periods less than 30 days (the “ Make Whole Amount ”). If the Make Whole Amount is not paid within two Trading Days following a demand therefor from the Investor, the Make Whole Amount shall accrue annual interest (on the basis of the 365day year) compounded daily at a rate equal to the greater of (i)the prime rate of interest then in effect as published by the Wall Street Journal plus 3.0% and (ii)10.0%, up to and including the date on which the Make Whole Amount is actually paid. The Company shall not issue a Fixed Request Notice to the Investor until the Make Whole Amount, plus all accrued interest, has been paid to the Investor in full. 8 Section 3.10. Certain Limitations . Notwithstanding anything to the contrary contained in this Agreement, in no event may the Company issue a Fixed Request Notice to the extent that (i) the Fixed Amount Requested in such Fixed Request Notice exceeds the Maximum Fixed Amount Requested determined in accordance with Section 3.2 (if the Company has not elected the Alternative Fixed Amount Requested in accordance with the provisions of Section 3.2 hereof), (ii) the sale of Shares pursuant to such Fixed Request Notice would cause the Company to issue or sell or the Investor to acquire or purchase (A) a dollar value of shares of Common Stock (based on the prices actually paid by the Investor to the Company for Shares) which, when aggregated with all Fixed Request Amounts paid by the Investor pursuant to all prior Fixed Request Notices issued under this Agreement, would exceed the Total Commitment, (B) a number of shares of Common Stock which, when aggregated with all Shares purchased or acquired by the Investor pursuant to all prior Fixed Request Notices issued under this Agreement, would exceed the Aggregate Limit, or (C) a number of shares of Common Stock that would exceed the Single Fixed Request Limit (taking into account all shares of Common Stock issued or issuable pursuant to any transaction or series of transactions that may be aggregated with the transactions contemplated by such Fixed Request Notice under applicable rules of the NASDAQ Stock Market), or (iii) the sale of Shares pursuant to such Fixed Request Notice would cause the aggregate number of shares of Common Stock then beneficially owned (as calculated pursuant to Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder) by the Investor and its Affiliates to exceed the Ownership Limitation. Notwithstanding anything in this Agreement to the contrary, neither the Exchange Cap nor the Single Fixed Request Limit shall be applicable for any purposes of this Agreement or the transactions contemplated hereby if the stockholders of the Company have approved the issuance of Common Stock as contemplated by this Agreement in accordance with the applicable rules and regulations of the NASDAQ Stock Market and the Charter and Bylaws of the Company. If the Company issues a Fixed Request Notice in which the Fixed Amount Requested exceeds the Maximum Fixed Amount Requested determined in accordance with Section 3.2 (if the Company has not elected the Alternative Fixed Amount Requested in accordance with the provisions of Section 3.2 hereof), such Fixed Request Notice shall be void ab initio but only to the extent the Fixed Amount Requested exceeds the Maximum Fixed Amount Requested. If the Company issues a Fixed Request Notice that otherwise would require the Investor to purchase shares of Common Stock which would cause the aggregate purchases of Common Stock by the Investor under this Agreement to exceed the Aggregate Limit, such Fixed Request Notice shall be void ab initio to the extent of (x) the amount by which the dollar value of shares of Common Stock (based on the prices actually paid by the Investor to the Company for Shares) otherwise issuable pursuant to such Fixed Request Notice, together with all Fixed Request Amounts paid by the Investor pursuant to all prior Fixed Request Notices issued under this Agreement, would exceed the Total Commitment, or (y) the amount by which the number of shares of Common Stock otherwise issuable pursuant to such Fixed Request Notice, together with all Shares purchased by the Investor pursuant to all prior Fixed Request Notices issued under this Agreement, would exceed the Aggregate Limit, as the case may be. If the Company issues a Fixed Request Notice that would cause the aggregate number of shares of Common Stock then beneficially owned (as calculated pursuant to Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder) by the Investor and its Affiliates to exceed the Ownership Limitation, such Fixed Request Notice shall be void ab initio to the extent of the amount by which the number of shares of Common Stock otherwise issuable pursuant to such Fixed Request Notice, together with all shares of Common Stock then beneficially owned (as calculated pursuant to Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder) by the Investor and its Affiliates, would exceed the Ownership Limitation. If the Company issues a Fixed Request Notice that otherwise would require the Investor to purchase shares of Common Stock which when aggregated with all other shares of Common Stock issued or sold pursuant to any transaction or series of transactions that would be aggregated for purposes of determining whether approval of the Company’s stockholders is required under any bylaw, listed securities maintenance standards or other rules of the NASDAQ Stock Market would exceed the Single Fixed Request Limit, such Fixed Request Notice shall be void ab initio but only to the extent of the amount by which the number of shares of Common Stock otherwise issuable pursuant to such Fixed Request Notice, together with all shares of Common Stock issued pursuant to all such other aggregated transactions, would exceed the Single Fixed Request Limit. 9 Section 3.11.
